ACCEPTED
                                                                                       01-13-01004-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  2/10/2015 2:39:55 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                     No. 01-13-01004-CR
                              In the
                        Court of Appeals              FILED IN
                                               1st COURT OF APPEALS
                             For the               HOUSTON, TEXAS
                     First District of Texas   2/10/2015 2:39:55 PM
                           At Houston          CHRISTOPHER A. PRINE
                                            Clerk

                          No. 1363644
                   In the 182nd District Court
                    Of Harris County, Texas
                   
                    BRIAN VICTORIAN
                            Appellant
                                V.
                   THE STATE OF TEXAS
                            Appellee
                   
 STATE’S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                     
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

         1. The State charged the appellant with one count of aggravated sexual

         assault of a child under fourteen years of age enhanced by one prior

         felony conviction, and the jury found the appellant guilty (CR –7-8, 18,

         1364, 136-37; 6 RR 4-5). The trial court sentenced him to forty-five years

         in the Texas Department of Criminal Justice, Institutional Division (CR –

         136-37; 7 RR 11-12). The appellant filed a timely notice of appeal, and
 the trial court certified that he had the right to appeal (CR – 139-40). The

 State’s brief was due on February 11, 2014. This is the State’s second

 request for extension of time. The following facts are relied upon to show

 good cause for an extension of time to allow the State to file its brief:

    a. This brief was not assigned to the undersigned attorney until
        December 22, 2014.

    b. The record in this case is over eleven megabytes in length split
        over nine volumes and will take some time to process.

    c. The undersigned attorney was involved in completing the
        following written appellate projects since the appellant filed his
        brief:

         (1)     Terrio Holiday v. The State of Texas
                 No. 14-14-00467-CR
                 Brief Due January 20, 2015
         (2)     Jesus Escobar v. The State of Texas
                 No. 01-13-00496-CR
                 Brief Due February 2, 2015
         (3)     Tiquisha Carroll v. The State of Texas
                 No. 14-14-00178-CR
                 Brief Due February 11, 2015
         (4)     Manuel Rivera-Sanchez v. The State of Texas
                 No. 01-14-00415-CR
                 Brief Due February 27, 2015
         (5)     William Delacruz v. The State of Texas
                 No. 01-14-00606-CR
                 Brief Due February 16, 2015
         (6)     Eladio Najera v. The State of Texas
                 No. 14-14-00400-CR
                 Brief Due February 19, 2015

Consequently, the undersigned attorney has been unable to complete
the State’s reply brief in this case in the time permitted despite due
diligence, and the requested extension of time is necessary to permit
        the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case



                                                    Respectfully submitted,

                                                    /s/ Katie Davis
                                                    KATIE DAVIS
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    Davis_Katie@dao.hctx.net
                                                    TBC No. 24070242
                          CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Kurt B. Wentz
5629 Cypress Creek Parkway
Suite 115
Houston, TX 77069
kbsawentz@yahoo.com



                                                 /s/ Katie Davis
                                                 KATIE DAVIS
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Davis_Katie@dao.hctx.net
                                                 TBC No. 24070242
Date: February 10, 2015